Case: 1:20-cv-04455 Document #: 4 Filed: 08/12/20 Page 1 of 2 PagelD #:18

AO 440 (Rev. 05/00) Summons in a Civil Action

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TED SFATES\DISTRIC Co
NORTHERN DISTRICT OF ILLINOIS
I\ SUMMONSIN A CI ASE
GHALEB AZROUI
CASE NUMBER: 1:20-cv-04455
Vv. ASSIGNED JUDGE: Hon. Manish §. Shah
DESIGNATED

DISCOVER FINANCIAL SERVICES, INC. MAGISTRATE JUDGE: Hon. Jeffrey Cole

TO: (Name and address of Defendant)

DISCOVER FINANCIAL SERVICES, INC.
C/O REGISTERED AGENT

CT CORPORATION SYSTEM

208 SO LASALLE ST, SUITE 814
CHICAGO, IL 60604

YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name and address)

Majdi Y. Hijazin

Sulaiman Law Group, Ltd.

2500 South Highland Avenue, Suite 200
Lombard, IL 60148

. a . l . .
an answer to the complaint which is herewith served upon you, i days after service of this

summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for
the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a reasonable
period of time after service.

THOMAS G. BRUTON, CLERK

Chuiatnin Pesce

August 5, 2020

 

DATE

 

 
Case: 1:20-cv-04455 Document #: 4 Filed: 08/12/20 Page 2 of 2 PagelD #:19

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 1:20-cv-04455

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

This summons for (name of individual and title, ifany) Ghaleb Azroui v Discover Financial Services, Inc

 

was received by me on (date) 08/05/2020

C1 I personally served the summons on the individual at (place) 208 S. LaSalle, Suite 814, Chicago, IL 60604

on (date) FOr

C1 I left the summons at the individual’s residence or usual place of abode with (name)

, aperson of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

ff 1 served the summons on (name of individual) Derrick Hackett , who is

 

designated by law to accept service of process on behalf of (name of organization)

Discover Financial Services, Inc _ on date) 08/11/2020
[returned the summons unexecuted because > Or
C1 Other (specifi):
My fees are $ for travel and $ for services, for a total of $ 0.00

 

(declare under penalty of perjury that this information is true.

   

Date: 08/11/2020 __ Yj

Server's signature

Michael Costanza - Process Server
Printed name and title

R.O.S. Consulting, Inc. 117-001339
23900 W. Industrial Drive, Suite 3
‘Plainfield, IL 60585

Server's address

Additional information regarding attempted service, etc:

 
